DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2022 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed 03/22/2022 appears to be acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation "Pg" in “wherein a second pitch ratio P2/Pg=1”.  There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1, the references of record, either singularly or in combination, do not teach or suggest at least below:
wherein the first metal lines have a first minimum pitch P1 measured in the first direction,
wherein the second metal lines have a second minimum pitch P2 measured in the second direction,
wherein the third metal lines have a third minimum pitch P3 measured in the first direction, and
wherein the second minimum pitch P2 is greater than the third minimum pitch P3.

Regarding independent claim 10, the references of record, either singularly or in combination, do not teach or suggest at least below:
a first metal layer disposed over the gate stacks and the isolation gate stacks, wherein the first metal layer includes a plurality of first metal lines oriented in the first direction;
a second metal layer disposed over the first metal layer, wherein the second metal layer includes a plurality of second metal lines oriented in the second direction; and
a third metal layer disposed over the second metal layer, wherein the third metal layer includes a plurality of third metal lines oriented in the first direction,
wherein the first metal lines have a first minimum pitch Pi, the second metal lines have a second minimum pitch P2, the third metal lines have a third minimum pitch P3, and the second minimum pitch P2 is greater than the third minimum pitch P3.

Regarding independent claim 18, the references of record, either singularly or in combination, do not teach or suggest at least below:
a first metal layer disposed over the first and second gate stacks, wherein the first metal layer includes a plurality of first metal lines oriented in a second direction being orthogonal to the first direction;
a second metal layer disposed over the first metal layer, wherein the second metal layer includes a plurality of second metal lines oriented in the first direction; and
a third metal layer disposed over the second metal layer, wherein the third metal layer includes a plurality of third metal lines oriented in the second direction,
wherein the first metal lines have a first minimum pitch Pi,
wherein the second metal lines have a second minimum pitch P2,
wherein the third metal lines have a third minimum pitch P3, wherein the first minimum pitch P2 is greater than the third minimum pitch P3, and wherein one of the plurality of second metal lines is disposed between the first and second dielectric gate stack and configured on the common edge.

The closest prior art of the above limitations is Lu et al. (US 20120313256 A1, fig. 13-14). Lu et al. teach multiple metal layers M1-M4, but failed to teach the orientation of these metal layers in orthogonal directions. 

Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817